This was an action by appellant against appellees to foreclose improvement liens for the paving and curbing of West Tenth Street in the city of Indianapolis.
The board of public works, on November 9, 1925, approved a final assessment roll on the real estate of these appellees who are here involved. The said board caused said assessment roll to be delivered to the comptroller of the city of Indianapolis, a duplicate being issued to the treasurer of said city, and caused notices of final assessment as set forth on said assessment roll, to be sent to several property owners including these appellees.
After the final approval of said assessment roll, said board of public works undertook to make and adopt a supplementary or modified assessment roll without notice to and without consent of these appellees. The validity of this assessment roll is the question here involved. There was a trial and finding by the court holding the supplementary assessment void. This action does not *Page 639 
in any way seek to set aside the original assessment roll as originally made, which assessments are valid liens and are so recognized by all parties to this action.
The facts of this case are similar in all essential respects to the case of Vandagrifft v. State, ex rel. (1927),199 Ind. 210, 156 N.E. 465, which case holds that supplementary assessments made in the manner they were made in this case are void, and on the authority of that case, the judgment is affirmed.